Filed Pursuant to Rule 424(b)(7) Registration Statement No. 333-133353 Prospectus Supplement No. 3 (To Prospectus dated April 18, 2006, as supplemented by the Prospectus Supplement dated August 23, 2007 and Prospectus Supplement No. 2 dated September 11, 2007) 6,499,134 Shares STRATEGIC HOTELS & RESORTS, INC. COMMON STOCK This prospectus supplement no. 3 supplements and amends the prospectus dated April 18, 2006 (as amended by the prospectus supplement dated August 23, 2007 and as amended by prospectus supplement no. 2 dated September 11, 2007 ) relating to the resale from time to time of shares of our common stock that we may issue to holders named in the prospectus supplements dated August 23, 2007 and September 11, 2007 and in this prospectus supplement upon exchange of the 3.50% Exchangeable Senior Notes due 2012, which we refer to herein as the notes, issued by Strategic Hotel Funding, L.L.C., our operating subsidiary. This prospectus supplement should be read in conjunction with and accompanied by, and is qualified by reference to, the prospectus and the prospectus supplements dated August 23, 2007 and September 11, 2007, except to the extent that the information presented herein supersedes any information contained in those documents.This prospectus supplement is not complete without, and may not be delivered or utilized except in connection with, the prospectus including any amendments or supplements thereto. Shares of our common stock are listed on the New York Stock Exchange under the symbol “BEE”. On October 30, 2007, the last reported sales price of our common stock on the New York Stock Exchange was $21.50 per share. Investing in our common stock involves risks.See “Risk Factors” beginning on page S-8 of the prospectus supplement dated August 23, 2007, as well as in the documents incorporated by reference in the prospectus supplement. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus supplement or the prospectus.Any representation to the contrary is a criminal offense. The date of this prospectus supplement is October 30, 2007 SELLING STOCKHOLDERS The information appearing in the table below with respect to the selling stockholders named therein supplements and supersedes the information with respect to such selling stockholders in the table appearing under the heading “Selling Stockholders” in the prospectus supplements dated August 23, 2007 and September 11, 2007. The information is based solely on information provided to us by or on behalf of the selling stockholders on or prior to October 30, 2007 in Selling Securityholder Notices and Questionnaires. The number of shares of common stock issuable upon the exchange or redemption of the notes shown in the table below assumes exchange of the full amount of notes held by each selling stockholder at the initial exchange rate of 36.1063 shares of our common stock per $1,000 principal amount of notes and a cash payment in lieu of any fractional share. The exchange rate is subject to adjustment in certain events. The selling stockholders may offer all, some or none of the shares of common stock which we may issue upon the exchange of the notes. Because the selling stockholders may offer all or some portion of such shares of common stock, we cannot estimate the number of shares of common stock that will be held by the selling stockholders upon termination of any of these sales. In addition, the selling stockholders identified below may have sold, transferred or otherwise disposed of all or a portion of their notes or shares of common stock since the date on which they provided the information regarding their notes in transactions exempt from the registration requirements of the Securities Act of 1933, as amended. Selling Stockholder Number of Shares Beneficially Owned Priorto the Offering (1)(2) Percentageof Shares Beneficially OwnedPriorto the Offering (3) Number ofShares Offered Pursuant to this Prospectus Supplement (1)(2) Number of Shares Beneficially Owned After the Offering (4) Percentageof Outstanding CommonStock Beneficially Owned Following the Offering (3) Barclays Capital Securities Limited (5) 252,744 * 252,744 0 * DBAG London (6) 918,183 1.2% 918,183 0 * * Less than one percent. (1) Based on information available to us as of October 30, 2007.The sum of the number of shares beneficially owned by the selling stockholders named in this table and in the table named in the prospectus supplements dated August 23, 2007 and September 11, 2007, exceeds 6,499,134 shares of common stock (the total number of shares offered pursuant to the prospectus supplement) because certainselling stockholders may have transferred notes or otherwise reduced their position prior to selling pursuant to this prospectus supplement, and as a result we received beneficial ownership information from additional selling stockholders. However, the maximum number of shares of common stock that may be sold pursuant to the prospectus supplements will not exceed 6,499,134 shares. (2) The number of shares of common stock issuable upon the exchange or redemption of the notes assumes exchange of the full amount of notes held by each selling stockholder at the initial exchange rate of 36.1063 shares of our common stock per $1,000 principal amount of notes and a cash payment in lieu of any fractional shares. The exchange rate is subject to adjustment in certain events. (3) Based on a total of 74,344,560 shares of our common stock outstanding as of October 30, 2007. (4) Assumes the selling stockholder sells all of its shares offered pursuant to the prospectus supplement. (5) The selling stockholder is a subsidiary of Barclays Capital Securities Ltd, a publicly-held company. (6) The selling stockholder is a subsidiary of Deutsche Bank Securities Inc., a publicly-held company.The selling stockholder is an “affiliate” of a broker-dealer and certifies that it bought the securities in the ordinary course of business, and at the time of the purchase of the securities to be resold, it had no agreements or understandings, directly or indirectly, with any person to distribute the securities.
